Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9-10 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “performing a verify operation that verifies integrity of the file based on a comparison with the IO fingerprint”. There are no steps or algorithms provided in the specification or claims for performing this limitation, and “performing a verify operation that verifies integrity of the file based on a comparison with the IO fingerprint” is not a well-known process in the art.
Claim 10 recites “performing a replay operation that, based on a sequence of IO fingerprints, reconstructs the file from an original state to a present state”. There are no steps or algorithms provided in the specification or claims for performing this limitation, and “performing a replay operation that, based on a sequence of IO fingerprints, reconstructs the file from an original state to a present state” is not a well-known process in the art.
Claim 18 recites “performing, by the device, a verify operation that verifies integrity of a test file based on a comparison with an IO fingerprint representative of a state of the test file at a time of creation of the IO fingerprint”. There are no steps or algorithms provided in the specification or claims for performing this limitation, and “performing, by the device, a verify operation that verifies integrity of a test file based on a comparison with an IO fingerprint representative of a state of the test file at a time of creation of the IO fingerprint” is not a well-known process in the art.
Claim 19 recites “performing, by the device, a replay operation that, based on a sequence of IO fingerprints, renders how the file changed to a present state”. There are no steps or algorithms provided in the specification or claims for performing this limitation, and “performing, by the device, a replay operation that, based on a sequence of IO fingerprints, renders how the file changed to a present state” is not a well-known process in the art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 8 recites the limitation “the testing data” (Claim 8 line 1). It is unclear if “the testing data” refers to “testing data” (Claim 1 lines 9, 11) or “testing data” (Claim 7 line 2).
Claims 9 and 10 are rejected for inheriting the deficiencies of at least their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuris et al. (US Patent Application Publication No. US 20210042214 A1) hereinafter “Kuris” further in view of Roberts (US Patent No. US 11080157 B1 ) hereinafter “Roberts”.

With regards to Claim 1, Kuris teaches:
a testing system, comprising: a processor configured to control a testing procedure that tests operation of a service provided by a data center comprising storage nodes (Kuris ¶0018 “the systems 160-190 are located in a data center”; Kuris ¶0028 “Testing system 130 may include functionalities to generate or regenerate test plans, automate execution of the testing”)
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a group of storage nodes of the data center as being representative of a primary cluster of nodes of the data center (Kuris ¶0026 “data analyzer 120 obtains data associated with usage of a computer product. For example, the data can be obtained from various sources, such as data sources 140, reflecting actual user data associated with computer products, such as products 161-169, in user systems 150”; Kuris ¶0026 “In some examples, data analyzer 120 may limit the values to those that satisfy a threshold criterion (e.g., top 3 types of nodes) which can filter out some of the data to provide most frequent data items.”)
Kuris does not explicitly teach:
based on characteristics of the group of storage nodes, determining a group of test clients that are to store testing data for a testing procedure
and configuring the group of test clients to maintain a distributed data store that records testing data generated during application of the testing procedure
However, Roberts teaches:
based on characteristics of the group of storage nodes, determining a group of test clients that are to store testing data for a testing procedure (Roberts Col. 7 ln 64-Col. 8 ln 3 “Resiliency metrics may capture the recoverability of the system architecture. For example, if the availability of a service is sufficiently and persistently reduced by a resiliency test as measured by both the “during” and “after” metrics, then the system 100 may conclude that the system architecture will not be able to recover from the failure scenario corresponding to the test”; Examiner asserts data is configured to be collected/stored “during” or “after” based on system recoverability)
and configuring the group of test clients to maintain a distributed data store that records testing data generated during application of the testing procedure (Roberts Col. 7 lns 55-57 “In one embodiment, the resiliency metrics 182A-182Z may be collected before, during, and after a resiliency test to determine the effects of behaviors”; Examiner asserts data collected after a test is stored on the distributed data store)


With regards to Claim 2, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Roberts further teaches:
wherein the testing procedure models customer workflows at a scale similar to actual conditions witnessed by the data center (Roberts Col. 7 lns 15-17 “The request load may be modeled based (at least in part) on recording and replaying a real-world request load”)

With regards to Claim 3, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Kuris further teaches:
	wherein the operations further comprise changing a flow of the testing procedure during operation of the testing procedure (Kuris ¶0039 “the analysis can be communicated to testing system 130 to add, remove, or update test cases”; Examiner asserts updating test cases is changing a flow during the testing procedure)

	With regards to Claim 4, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Kuris further teaches:
wherein the operations further comprise managing local access to remote objects (Kuris ¶0016 “a quality assurance system 110 communicably coupled via a network 102 to one or more data sources 140 and/or one or more user systems 150”)

	With regards to Claim 5, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Roberts further teaches:
wherein the operations further comprise adjusting a preference for a type of IO operation based on a defined storage utilization target (Roberts Col. 7 lns 14-15 “resiliency tests may model a request load to a service or system from clients”; Roberts Col. 7 lns 49-53 “the error rate, availability, latency, throughput, processor utilization, memory utilization, network utilization, and/or other metrics associated with services or resources under analysis may be collected for a given resiliency test”)

With regards to Claim 6, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Roberts further teaches:
wherein the operations further comprise managing the distributed data store of the group of test clients in a fault-tolerant manner, and monitoring health of the group of test clients (Roberts Col. 7 lns 22-24 “The observed metrics may be collected based (at least in part) on monitoring of services and other resources in the provider network”)

With regards to Claim 7, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Roberts further teaches:
wherein the operations further comprise storing testing data to the distributed data store (Roberts Col. 7 lns 55-57 “In one embodiment, the resiliency metrics 182A-182Z may be collected 

With regards to Claim 8, Kuris and Roberts teach the limitations of Claim 7 as referenced above. Roberts further teaches:
wherein the testing data comprises at least one of: snapshot data representative of a state of a test file at a defined time, timestamp data representative of a time, IO log data representative of an IO transaction applied to the file, or an IO fingerprint representative of a hash of the IO transaction (Roberts Col. 9 lns 41-46 “The system 100 may track the resiliency of a system architecture over time, e.g., as the architecture changes or as the environment (e.g., customer request load) changes. In one embodiment, the outcome analysis 150 may perform a version comparison 155 between the resiliency testing for version 1 and version 2 of the system architecture”)

With regards to Claim 13, the computer-readable medium of Claim 13 performs the same steps as the system of Claims 1 and 6, and Claim 13 is therefore rejected using the same art and rationale used in the rejections of Claims 1 and 6 by Kuris and Roberts.

With regards to Claim 16, the computer-readable medium of Claim 16 performs the same steps as the system of Claim 5, and Claim 16 is therefore rejected using the same art and rationale used in the rejection of Claim 5 by Kuris and Roberts.

With regards to Claim 17, the method of Claim 17 performs the same steps as the system of Claims 1 and 6, and Claim 17 is therefore rejected using the same art and rationale used in the rejection of Claims 1 and 6 by Kuris and Roberts.

Claims 11-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuris and Roberts further in view of Jackson (US Patent Application Publication No. US 20200080873 A1) hereinafter “Jackson”.

With regards to Claim 11, Kuris and Roberts teach the limitations of Claim 1 as referenced above. Kuris and Roberts do not explicitly teach:
wherein the operations further comprise performing a pause operation that pauses the application of the testing procedure, resulting in a paused state
However, Jackson teaches:
wherein the operations further comprise performing a pause operation that pauses the application of the testing procedure, resulting in a paused state (Jackson ¶0026 “configuration information (e.g., tests to be performed, types of metrics or statistics to be generated and/or measured, and/or other settings) and/or for controlling (e.g., pause, restart, or stop) a test or calibration session”)
Therefore, it would have been obvious to one of ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the automated testing system of Kuris and Roberts with the pausing of Jackson to provide configurability and calibration utility to the testing procedure. (Jackson ¶0026 “(e.g., an automated system or a device or system controlled or controllable by a human user) for selecting and/or configuring various aspects associated with calibrating and/or generating or configuring calibration settings”)

With regards to Claim 12, Kuris, Roberts, and Jackson teach the limitations of Claim 11 as referenced above. Jackson further teaches:
wherein the operations further comprise performing a resume operation that resumes the application of the testing procedure from the paused state (Jackson ¶0026 “configuration information (e.g., tests to be performed, types of metrics or statistics to be generated and/or measured, and/or other settings) and/or for controlling (e.g., pause, restart, or stop) a test or calibration session”)

With regards to Claim 14, the computer-readable medium of Claim 14 performs the same steps as the system of Claim 11, and Claim 14 is therefore rejected using the same art and rationale used in the rejection of Claim 11 by Kuris, Roberts, and Jackson.

With regards to Claim 15, Kuris, Roberts, and Jackson teach the limitations of Claim 14 as referenced above. Jackson further teaches:
wherein the operations further comprise, during the pausing of the execution of the testing procedure, updating a parameter of the testing procedure and resuming the execution of the testing procedure in accordance with the updated parameter (Jackson ¶0026 “operator 114 can provide CS 102 or TC 104 with configuration information (e.g., tests to be performed, types of metrics or statistics to be generated and/or measured, and/or other settings) and/or for controlling (e.g., pause, restart, or stop) a test or calibration session”; Examiner asserts a parameter is configured “updated” during a pause)

With regards to Claim 20, the method of Claim 20 performs the same steps as the system of Claim 11, and Claim 20 is therefore rejected using the same art and rationale used in the rejection of Claim 11 by Kuris, Roberts, and Jackson.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Lim et al. (US Patent Application Publication No. US 20220058112 A1) teaches an end-to-end automated testing platform that allows for standardized, enterprise-wide process, compliance and operational exposure testing. The testing platform is self-service, in that, users can manage the process by which (i) data sources are identified and data connections established, (ii) data is mapped from the data sources to meet test requirements, (iii) schedules for executing the test are established, and (iv) rules sets are established as the baseline for testing criteria. In addition, the platform provides for definition of the business rule logic to be used to perform the testing, application of the rule logic against appropriate business data to determine testing results and the dissemination of those results. Additionally, the platform provides for automated generation of test code, execution of the test code and compilation and dissemination of test results. Moreover, the testing platform provides for surveillance dashboards that allows for users to monitor tests currently in-progress and track results of completed tests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114